                     IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF DELAWARE


IN RE:                                :
                                      :
ASHINC Corporation, et al.,           :
                                      :
                          Debtors.    :
__________________________________ :
                                      :
Yucaipa American Alliance Fund II,    :
L.P., et al.,                         :
                                      :
                          Appellants, :
                                      :
       v.                             :        C. A. No. 18-1467-CFC
                                      :
ASHINC Corporation,                   :
                                      :
                          Appellee.   :


                                 RECOMMENDATION

             At Wilmington this 15th day of October, 2018.

             WHEREAS, pursuant to paragraph 2(a) of the Procedures to Govern

Mediation of Appeals from the United States Bankruptcy Court for this District dated

September 11, 2012, the court conducted an initial review, which included information

from counsel, to determine the appropriateness of mediation in this matter;

             WHEREAS, as a result of the above screening process, mediation at this

stage would not be a productive exercise, a worthwhile use of judicial resources nor

warrant the expense of the process. The ASHINC Litigation Trustee is prosecuting

Related Proceedings, which includes claims against Yucaipa and individual defendants

(former officers and directors of Allied/ASHINC). Pursuant to an Order by Judge
Sonchi, the matter was referred for mediation before a judicial mediator, the Honorable

Robert D. Drain, to occur on November 2, 2018. Judge Drain previously conducted

several mediation sessions to try to achieve global resolution of the Related

Proceedings of which the issues in this Appeal may be a part. The Related

Proceedings and this Appeal involve the same set of facts and overlapping issues. The

parties requested that this Appeal be stayed pending the upcoming mediation with

Judge Drain.

         THEREFORE, IT IS RECOMMENDED that, pursuant to paragraph 2(a)

Procedures to Govern Mediation of Appeals from the United States Bankruptcy Court

for this District and 28 U.S.C. § 636(b), the Appeal in this matter be stayed to allow to

see whether a global resolution during the scheduled mediation occurs.

         IT IS FURTHER RECOMMENDED that counsel for the parties keep this Court

updated regarding mediation and provide a status report on November 14, 2018. Any

party may request the stay be lifted for resumption of appellate proceedings in this

Court.

         Since this Recommendation is consistent with the request of the parties involved

in this Appeal, objections to this Recommendation pursuant to 28 U.S.C. § 636(b)(1)(B),

FED. R. CIV. P. 72(a) and D. DEL. LR 72.1 are not expected.

         Local counsel are obligated to inform out-of-state counsel of this Order.


                                           /s/ Mary Pat Thynge
                                           Chief U.S. Magistrate Judge




                                              2
